Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 8 June 2022 was received.  Claim 8 was cancelled.  Claims 1, 5-7, 9, 12, and 16-18 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.



Claim Rejections - 35 USC § 102/103
The claim rejections under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Casby et al. on claim 8 has been withdrawn because the claim was cancelled and on claims 1-7 and 9 is maintained with modifications to reflect the amendment to independent claim 1.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Casby et al. (US 2007/0231681).

Regarding claim 1, Casby discloses a battery assembly, the assembly comprising: a housing (case 12); an electrode stack comprising a plurality of electrode plates disposed inside the housing [0023-0024] (Figs 1 and 2); and an intermediate member (immobilization system 38) configured to align the electrode stack at a fixed position within the housing [0026], the intermediate member comprising: a plurality of side walls (laminate/thin film/immobilization strip); and a plurality of protrusions (corrugation of thin film, combination of immobilization strip with bumpers) [0027-0029, 0034, 0035] disposed on an exterior surface (first surface 40) of the plurality of side walls (separator/thin film) [0032, 0034-0035], wherein the plurality of protrusions comprise a same material as the plurality of side walls and are formed together as a single component with the plurality of side walls [0034], and wherein the at least one protrusion is in thermal contact with an interior surface of the housing (surface 302) [0032, 0035] (Figs 8, 10, 11).  

    PNG
    media_image1.png
    1421
    930
    media_image1.png
    Greyscale

	Alternatively, while Casby does not explicitly disclose the plurality of protrusions for the combination of immobilization strips with bumpers to be formed as a single component of the same material, Casby does recognize that any of the polymer materials described for the immobilization system may be formed of a material that prevents conduction of heat or resistant to corrosion by the electrolyte [0025, 0027, 0034].  Furthermore, the courts have held that making elements integral to have been obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to form any of the combinations of the immobilization system of Casby to be of the same material and formed as a single component because Casby recognizes that any of the polymer material described can be selected in forming the immobilization system and making integral is recognized by the courts as obvious.
 
Regarding claim 2, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion defines at least one respective insulation gap between the intermediate member and the housing [0027] (Figs 8, 10, 11).  

Regarding claim 3, Casby discloses the battery assembly of claim 2, wherein the at least one respective insulation gap is filled with an electrolyte [0027, 0031].  

Regarding claim 4, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion is configured to at least partially deform (phase transition when heated) in response to receiving heat transferred from the interior surface of the housing [0027].  
Regarding claim 5, Casby discloses the battery assembly of claim 1, wherein the intermediate member comprises a polymeric material [0027].  

Regarding claim 6, Casby discloses the battery assembly of claim 1, wherein the intermediate member is injection-molded or insertion-molded [0027].  

Regarding claim 7, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion comprises a plurality of protrusions, each protrusion of the plurality comprising a generally semi-20Docket No.: C00008084US02 / 1111-824US01cylindrical shape defining a longitudinal axis, wherein the longitudinal axes of the plurality of protrusions are substantially parallel to each other (Figs 8, 10, and 11).  

Regarding claim 9, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion comprises a ceramic material [0027].

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Casby on claim 10 is maintained and reproduced below for Applicant’s convenience.
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casby et al. (US 2007/0231681).
The teachings of Casby as discussed above are herein incorporated.
Regarding claim 10, Casby discloses the battery assembly of claim 1, wherein the side walls of the intermediate member define a top edge and a bottom edge (components of the immobilization system), wherein the at least one protrusion extends from the top edge toward the bottom edge (corrugation of thin film, combination of immobilization strip with bumpers) [0027, 0032, 0034, 0035] but does not explicitly teach the at least one protrusion does not extend entirely to the bottom edge of the intermediate member.  
However, Casby recognizes a combination of one or more immobilization strips, thin film, bumpers, etc. to limit the movement the anode relative to the housing [0035]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed provide combination of components for the immobilization system including bumpers and laminate layers (protrusion not extending to an edge of the intermediate portion) as desired to provide the benefits of thermal insulation and movement restriction. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The “bumpers 300” as described by Crosby are a single seal formed by adhesive, thermal energy, sonic energy and the like to seal the two sides of the immobilization system and are not formed together as a single component.

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection above, Crosby recognizes multiple embodiments for the immobilization system, including a thin film which is corrugated and combination of immobilization strip with bumpers.  Crosby further recognizes any of the taught polymers can be selected and making integral is recognized as obvious.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US 2015/0214585) discloses a battery pack provided with heat conductive plates forming a number of protrusions which are mounted on the housing (Abstract) [0037].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727